DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-11 and 13-18 responded on August 24, 2021 are pending,  claims 15 and 18 are amended, and claims 1-11, 13-14 and 17 are allowed.
Response to Arguments
Applicant’s arguments, see 11-12, filed August 24, 2021, with respect to the rejection(s) of claim15-16 and 18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Allowable Subject Matter
Claims 1-11, 13-14 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Yang discloses a communication control apparatus  comprising: a control circuitry configured to decide transmission power information for uplink multiplex communication from a plurality of communication apparatuses in a wireless local area network (WLAN) (Yang, [0060-63; 0095]) on a basis of information obtained through reception from the plurality of communication apparatuses (Yang, [0051-53]); 
(Yang, [0042, 50-53]); and 
a communication circuitry configured to transmit the trigger frame to each communication apparatus of the plurality of communication apparatuses (Yang, [0042, 50-53]) and
the transmission power information indicates a transmission power range, settable by the control circuitry for a communication apparatus of the plurality of communication apparatuses, allowing the communication apparatus to set a transmission power for uplink transmission (Sampath, Fig. 3 [0021,46]).
Sampath discloses a control circuitry (Sampath, Fig. 2 230), a processing circuitry (Sampath, Fig. 2 228) and a communication circuitry (Sampath, Fig. 2 222) and a plurality of mobile stations (Sampath, Fig. 2) receive a trigger frame from each communication apparatus of the plurality of communication apparatuses transmitted with the transmission power and the MCS (Sampath, [0035, 0055]) wherein the control circuitry is further configured to decide a target reception power of the frame used for setting the transmission power (Sampath, [0055] Fig. 5). 
Oteri discloses transmit using multicasting the trigger frame to each communication apparatus of the plurality of communication apparatuses (Oteri, [0168]).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merlin et al. (US 2016/0119881 A1, provisional 62/069,766 filed on Oct 28 2014, hereinafter "Merlin") in view of Homchaudhuri et al. (US 2015/0098392 A1, hereinafter "Homchaudhuri").
Regarding claim 15, Merlin discloses a communication apparatus comprising: 
communication circuitry configured (Merlin, Fig.17 1750 wireless station with antenna) to receive, from the communication control apparatus after transmission of the training feedack frame (Merlin, Fig. 10 a second message is received from the one or more wireless communication devices), trigger frame that includes transmission power information and modulation and coding scheme (MCS) information, the (Merlin, [0004, 93] after a probe communication between AP and station, AP may transmit trigger frame with parameters, e.g. power adjustment and MCS that STA should use, uplink power is maintained within a predetermined range); and
a control circuitry configured to set the transmission power of the communication apparatus on a basis of the transmission power information and set the MCS for the uplink multiplex communication in the WLAN (Merlin, [0093] after a probe communication between AP and station, AP may transmit trigger frame with parameters, e.g.  power adjustment and MCS that STA should use); wherein the transmission power range in the trigger frame is set by the communication control apparatus (Merlin, [0072] AP can determine both a target AP RX power as well as the STA TX power required to achieve the target AP RX power), 
a communication circuitry is further configured to transmit a frame with the transmission power and the MCS set by the control circuitry (Merlin, [0073] the wireless station adopts the received STA TX power and then transmits its UL transmissions 255 at the set STA TX power).
Merlin discloses the probe communication but does not discloses receive a training request from a communication control apparatus; transmit, in response to the training request, a training feedback frame to the communication control apparatus.
Homchaudhuri from the same field of endeavor discloses receive a training request from a communication control apparatus (Homchaudhuri, Fig. 3 320 [0053-54]AP my use frame for probing which can be used to obtain information (e.g., criteria, metrics, parameters, measurements) about an AP candidate); transmit, in response to the training request, a training feedback frame to the communication control apparatus (Homchaudhuri, Fig. 3 330 [0053-54] Station may send probe signal to AP to reply request, channel probing for different criteria, metrics, or parameters may be implemented as described in more detail below).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified uplink power control disclosed by Merlin and wireless power control disclosed by Homchaudhuri with a motivation to make this modification in order to improve the search space and time spent in evaluation of the search for candidate APs (Homchaudhuri, [0029]).
Regarding claim 16, Merlin in view of Homchaudhuri discloses communication apparatus according to claim 15, and Merlin further discloses a processing circuitry  configured to generate a second frame including first power information or second power information, the first power information indicating a reception power of a first frame and the second power information indicating a transmission power of the second frame and the second frame is generated as a response to the first frame received from a transmission source of the transmission power information wherein the communication circuitry receives the first frame and transmits the second frame (Merlin, [0106] If the SU frame 910 is received at the AP at the expected AP RX power, then the AP can be reassured that its offset indication was appropriate to compensate for a path loss or path loss imbalance. If, however, the SU frame is received at an unexpected AP RX power, then the AP is able to adjust its offset indication in order to compensate for the difference between the expected AP RX power and the actual AP RX power for the SU frame).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified uplink power control disclosed by Merlin and wireless power control disclosed by Homchaudhuri with a motivation to make this modification in order to improve the search space and time spent in evaluation of the search for candidate APs (Homchaudhuri, [0029]).
Regarding claim 18, this claim recites “a communication method” that discloses similar steps as recited by the apparatus of claim 15, thus is rejected with the same rationale applied against claim 15 as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.W./Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415